Case 1:20-cv-00484-LO-TCB Document 239 Filed 11/20/20 Page 1 of 1 PageID# 9115



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION


                         MAGISTRATE JUDGE: THERESA CARROLL BUCHANAN


                                             TvrnTTON HEARING




  Date: _
   Start:              A>Y^
   Finish; W.^P>m
   Reporter: FTR
   Deputy Clerk: Tina Fitzgerald

   Civil Action Number:               1 '■
                                    ^ \nC * Q-k ^
                       vs.




   App.«.»otC«m=lI<..()()Pl-«' (X)Detod». ( X
   Motion 4n PV|vAv^           ff\oVvorv\o
    ( ) Matter is Uncontested and Taken Under Advisement
    Argued &

    r(       )) Granted
                Graiitv^u. ( X       —V      y -    ^   partAJenied
                                                             j j.   in part
    (        ) Taken Under Advisement (            ) Continued to



     ( ) Report and Recommendation to Follow
     ()() Order to Follow
         (   ) Rule To Show Cause to be Issued
